IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-09-00154-CV
 
In
re Mirna Nohemy Flores
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion

 
The petition for writ of mandamus is
denied.
 
 
REX D. DAVIS
Justice
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Petition
denied
Opinion
delivered and filed July 8, 2009
[OT06]




 


ey ad litem Gloria
Ortiz, also filed a mandamus application against Judge Wilhelm.  In both
applications, the parties contend that Respondent abused his discretion by
refusing to enter a final judgment memorializing the jury’s verdict in a
parental-rights termination case and by issuing an order appointing a
transition master and a transition coordinator.  Ehlers further contends that Respondent
abused his discretion because the transition order effectively denies him
access to his daughter.
However, the trial court has since signed a final
judgment and a separate order vacating its transition order.  Accordingly, we
dismiss the mandamus applications as moot.  See In re Jaramillo, 164 S.W.3d 774, 775 (Tex. App.—Texarkana 2005, orig. proceeding).
 
FELIPE REYNA
Justice
 
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Petitions dismissed 
Opinion delivered and
filed September 17, 2008
[OT06]